Case 1:18-cv-05868-GHW Document 37 Filed 12/26/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GRAMERCY PRODUCE, INC.,
Case No.: 18-cv-5 868 (IMF)
Plaintiff,
-against-
STIPULATION OF SETTLEMENT

THE GREEN SUMMIT GROUP a/k/a THE pyRsuaNT TO F.R. ,
SUMMIT GROUP and TODD A. MILLMAN, R.C.P. 41€a)(1)(A) (iii)

Defendants.

IT 1S HEREBY STIPULATED AND AGREED, by and between the Plaintiff, by their attorneys,
and the Defendants, as follows:

1. The defendants, THE GREEN SUMMIT GROUP a/k/a THE SUMMIT GROUP ("GS") and
TODD A. MILLMAN ("Millman", collectively, the “defendants"), acknowledges due and proper service of
the Summons and Verified Complaint in this action, that this Court has subject matter and in personam
jurisdiction over the defendants. Millman denies the allegations in the Verified Complaint and nothing
gpptgined herein shall be deemed 49 ‘mmission cs wrongdoing on Millman's behalf, ‘This Stipulation of Settlenent is

2. Millman, shall pay the sum of FIFTY THOUSAND AND NO/100 ($50,000.00) DOLLARS
(the “Settlement Payment”) in full and final settlement of the claims in this action as well as in full satisfaction
of the following judgments entered in the Office of the Clerk in the County of the Bronx; (i) judgment against
Red Ryder Brooklyn, LLC in the amount of $26,865.00 filed on January 31, 2018; (ii) judgment against
Rainbow Umbrella LLC in the amount of $22,874.56 filed on January 30, 2018; and (iii) judgment against
Green Summit Group LLC in the sum of $69,530,35 filed on January 31, 2018, said sum shall be paid as
follows:

(i) Payment of FIFTY THOUSAND AND NO/100 ($50,000.00) DOLLARS shall be made

within thirty (30) days from the date of execution of this Stipulation of Settlement by Gramercy Produce, Inc.,

and delivered to Andrew W. Singer, counsel to Millman, at Tannenbaum Helper Syracuse & Hirschtritt LLP,
Case 1:18-cv-05868-GHW Document 37 Filed 12/26/18 Page 2 of 3

900 Third Avenue, New York, NY 10022 by email at singer@thsh.com, by good check, subject to collection,
payable to “Kreinces & Rosenberg, P.C. as attorney" and delivered to 900 Merchants Concourse, Westbury,
New York 11590; and

(ii) ‘In the event the check should be retumed for insufficient funds, the defendants shall
have five (5) days to cure that default after written notice of such default has been delivered by overnight mail
to Andrew W. Singer, at Tannenbaum Helpem Syracuse & Hirschtritt LLP, 900 Third Avenue, New York,
NY 10022. In the event that the defendants fail to cure that default, plaintiff shall enter judgment against the
defendants in the amount of $96,000.00 with interest from the date hereof, together with costs and
disbursements incurred, plus the reasonable attorneys’ fees.

3. Upon execution of this agreement, the defendants shall execute all documents necessary to
effectuate this settlement, including a confession of judgment and consent judgment in the amount of FIFTY
THOUSAND AND NO/100 ($50,000.00) DOLLARS, said consent judgment and confession of judgment
shal] be held in escrow by the plaintiff's attomeys until such time as the defendants default in their obligations
under this agreement, which default is not timely cured, and in such event shall be entered by the plaintiff.

4, In the event the defendants shall fail to make the payment provided for herein, and upon ten
(10) days' written notice to Andrew W. Singer, Tannenbaum Helpern Syracuse & Hirschtritt LLP, 900 Third
Avenue, New York, NY 10022 , the plaintiff may enter judgment against the defendants in the sum then due

with interest from the date hereof, together with costs and disbursements incurred.

S. Upon completion of the payment of the aforesaid sum, the plaintiff shall:

(a) discontinue the above-entitled action with prejudice,
(b) return the original consent and confession of judgment to the

defendants, marked null and void; and
Case 1:18-cv-05868-GHW Document 37 Filed 12/26/18 Page 3 of 3

(c) file a satisfaction of judgment, and any other applicable documents, if necessary.

Dated: Westbury, New York
December [r: 2018

TANNENBAUM HELPERN, SYRACUSE &

HIRSCHTRITT
YY
'W SINGER, ES
iliman

 

 

Attorneys for Plaintiff Attorneys for Defendant,
900 Merchants Concourse 900 Third Avenue
Westbury, New York 11590 New York, New York 10022
(516) 227-6500 (212) 508-6723

SO ORDERED:

December ___, 2018

 

US.D.J.
